Citation Nr: 0935826	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation effective from March 14, 
2007.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to a higher initial evaluation for bilateral 
hearing loss.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Indianapolis, Indiana.

In his July 2009 VA Form 9, the Veteran requested a hearing 
before the Board at his local regional office.  However, to 
date, he has not been afforded such a hearing.  The failure 
to afford the Veteran a hearing would amount to a denial of 
due process.  As such, the Veteran should be afforded an 
opportunity to provide testimony at a hearing before the 
Board. See 38 C.F.R. §§ 20.700, 20.704 (2008).  
 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should clarify whether the Veteran 
still wants a hearing, and if so, what type 
of hearing.  If he does, the RO should take 
appropriate steps in order to schedule the 
Veteran for a personal hearing in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After 
the hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the Board 
in accordance with appellate procedures.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



